ORDER
PER CURIAM:
Sabin Patty pled guilty in February 2008 to the felonies of first-degree burglary, § 569.160, RSMo, and second-degree assault, § 565.060, RSMo. He filed a motion for post-conviction relief under Su*914preme Court Rule 24.035, contending that his attorney provided ineffective assistance of counsel by failing to fully investigate an alibi defense. The circuit court denied Patty’s motion following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).